Citation Nr: 1014605	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  03-13 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to special monthly compensation for loss of 
use of the lower extremities as a result of vestibular 
neuropathy.

2. Entitlement to service connection for a neuropsychiatric 
disorder, to include depression and posttraumatic stress 
disorder (PTSD), claimed as secondary to vestibular 
neuropathy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from November 1974 to November 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied entitlement to special 
monthly compensation based on the loss of use of both lower 
extremities and denied service connection for a 
neuropsychiatric disability, to include major depression.  A 
personal hearing was held at the RO before a hearing officer 
in June 2003.  In September 2004, the Board remanded this 
matter to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further evidentiary development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives set out in September 2004 as 
pertains to the special monthly compensation issue.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The record reflects that the Board and RO have considered the 
issue on appeal as entitlement to service connection for a 
neuropsychiatric disorder, claimed as secondary to vestibular 
neuropathy.  In a September 2003 rating decision, however, 
the RO denied entitlement to service connection for PTSD.  
Although the Veteran did not specifically file a notice of 
disagreement with that rating decision, the Board notes that 
the claim for service connection for a neuropsychiatric 
disorder and the claim for service connection for PTSD should 
be considered as one issue.  In Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) clarified how the Board should 
analyze claims for PTSD and other acquired psychiatric 
disorders.  As emphasized in Clemons, though a veteran may 
only seek service connection for PTSD, the veteran's claim 
"cannot be limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed."  Id.  Essentially, the Court found 
that a veteran does not file a claim to receive benefits only 
for an acquired psychiatric disorder, such as PTSD, but in 
fact makes a general claim for whatever mental condition may 
be afflicting the veteran.  In the present case, VA treatment 
records, show various psychiatric diagnoses for the Veteran, 
including PTSD, PTSD due to combat, depression, major 
depressive disorder, and anxiety.  Although the situation in 
this case is in someway the opposite of the situation in 
Clemons, the rationale behind the Clemons decision is 
instructive and applicable here.  Thus, the issue on appeal 
is as stated on the first page of this decision, encompassing 
all psychiatric disorders, including PTSD.

Although further delay of this matter is regrettable, the 
issue of entitlement to service connection for a 
neuropsychiatric disorder, to include depression and PTSD, 
claimed as secondary to vestibular neuropathy, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


FINDING OF FACT

The Veteran does not have loss of use of his lower 
extremities due to vestibular neuropathy such that no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knees with use of suitable prosthetic 
appliances.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the loss of use of the lower extremities as a result 
of vestibular neuropathy are not met.  38 U.S.C.A. §§ 1114, 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.350, 4.63 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim decided 
herein.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in October 2004, March 2007, and 
October 2009, that fully addressed the notice elements in 
this matter.  These letters informed the Veteran of what 
evidence was required to substantiate the claim decided 
herein and of his and VA's respective duties for obtaining 
evidence.  The Board also notes that the RO sent the Veteran 
several letters in 2007 and 2008 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA treatment records dated from 1998 through 
2009.  With regard to any VA treatment records dated prior to 
1998, in a March 2007 letter the Wichita VA Medical Center 
advised that there were no records for the Veteran dated back 
to 1978.  The Board also notes that the Veteran underwent 
several VA examinations in this matter, including in May 
2002, December 2002, and March 2009.  In May 2007, VA medical 
providers reviewed the Veteran's claims folder and rendered 
an opinion, but did not examine him in conjunction with the 
review (as requested in the Board's September 2004 remand).  
The Board finds that the December 2002 and the March 2009 VA 
examinations are adequate.  Each examination included a 
review of the claims folder and a history obtained from the 
Veteran.  Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  
These examination reports are therefore adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

VA treatment records showed that in April 1998 the Veteran 
was hospitalized due to pneumonia, and was prescribed 
gentamycin for treatment.  After his discharge, in May 1998, 
he began to experience dizziness or disequilibrium.  He was 
again hospitalized in May 1998 for evaluation of the 
disequilibrium, and discharged with a diagnosis of 
gentamycin-induced vestibular toxicity.  In June 1998, he 
described the dizziness as a feeling of being out of balance, 
and indicated this was made worse when trying to walk or move 
quickly.  He reported he sometimes stumbled and fell and used 
a cane for balance and to prevent falls.  On examination he 
was able to stand from a seated position, but relied on a 
moderately wide-based gait for balance when walking with his 
cane.  He did attempt tandem walking, but failed.  The 
impression was that some of the features on examination were 
suggestive of a central vestibulopathy, and some were 
suggestive of midline cerebellar dysfunction.  

VA treatment records further showed that in July 1998, the 
Veteran reported his imbalance had not been getting worse or 
better, in spite of the exercise program.  He was able to 
demonstrate well cerebellar function.  With regard to 
vestibular imbalance, it was thought the Veteran might 
benefit from physical therapy.  In August 1998, he reported 
he could not keep his balance.  Objective examination showed 
he ambulated with a cane and had a wide-based gait with 
frequent loss of balance.  He lost his balance when 
transferring to sit/stand.  In February 1999, the assessment 
included disequilibrium and vertigo secondary to gentamycin.  
In March 1999, on an objective examination he was noted to 
walk with a cane and had an unsteady gait primarily related 
to balance problems, due to vestibular hearing loss.  

In a September 1999 memorandum from the Risk Management 
Office (RMO) of the Wichita VA Medical Center (VAMC), it was 
noted that the Veteran was claiming an 1151 claim for 
vestibular neuropathy and vertigo as a result of antibiotic 
therapy he received while a patient at the Wichita VAMC from 
April 14, 1998 to April 24, 1998.  During that 
hospitalization, the Veteran received 400 mg of gentamycin 
daily, for 14 days.  It was also noted that since he was 
discharged, he had been seen for several symptoms that could 
be attributed to the above diagnosis.  He had been seen in 
consultation by a neurologist in July 1998 who opined that 
the Veteran did have peripheral vestibulopathy most likely 
due to treatment with gentamycin.  After considering the 
neurologist's findings and frequent documentation of same in 
the record, the RMO indicate that it appeared that the 
Veteran did have vestibular ototoxicity as a result of 
treatment received.  

By September 1999 rating decision, the RO granted 
compensation for vestibular neuropathy with vertigo under 
38 U.S.C.A. § 1151, and assigned a 10 percent rating, 
effective May 13, 1999, and pursuant to Diagnostic Code 6204.  

VA treatment records showed that in December 1999 the Veteran 
was seen to rule out peripheral neuropathy.  He had been 
diagnosed with diabetes mellitus since 1992, and since August 
1999 he noticed his feet had a numb and tingling sensation.  
A nerve conduction study showed findings compatible with a 
diffuse peripheral neuropathy.  When walking, he was very 
unsteady, and he had only been using a cane.  Also, in 
December 1999, he was noted to walk with a cane and a poor 
gait pattern, and was unsteady and had frequent falls.  He 
was fitted with crutches and his gait pattern improved, but 
he still was at risk for falling.  In August 2000, he 
underwent a neurology consultation.  It was noted that he 
could stand from a seated position but demonstrated severe 
truncal ataxia and had to hold onto furniture in the 
examining room while transferring from the wheelchair to the 
examining chair.  The impression was that the description of 
his symptoms seemed consistent with painful sensory 
neuropathy, and that this may represent diabetic neuropathy, 
which was a bit unusual since his reflexes were preserved.  

VA treatment records show that in September 2000, the Veteran 
had persistent vertigo from gentamycin-related-toxicity and 
an unstable gait that required he use a wheelchair to keep 
from falling.  He was also found to have an anxiety state, 
and was to follow-up in the mental health clinic.  Two days 
later, he was evaluated in the mental health clinic, and he 
appeared to be having more problems adjusting to wheelchair 
life.  The diagnoses included major depression, recurrent, 
moderate; chronic PTSD; and mood disorder affected by 
cardiovascular condition, vestibulopathy, diabetes mellitus, 
and hepatitis C.  Further, in September 2000, it was noted 
that he had experienced a series of medical problems and had 
been confined to wheelchair ambulation since June.  His mood 
had deteriorated because he felt like a dead horse and not 
useful to himself or others.  The provisional diagnosis was 
mood disorder due to medical condition and recurrent major 
depression.  He was seen for a rehabilitation consultation in 
September 2000, and it was noted that he used a wheelchair 
for mobility and was able to stand and transfer from his 
wheel chair.  He was approved for a wheelchair due to vertigo 
and frequent falls, and the provisional diagnosis was 
labyrinthitis.  

In a November 2000 letter, a VA doctor indicated that the 
Veteran had a severe permanent balance disorder due to 
induced damage to the inner ear that required use of a 
wheelchair to avoid falling.  

VA treatment records showed that in June 2001, the Veteran 
continued to complain of painful sensory neuropathy, and 
complained of low back pain radiating into the legs.  The 
impression was painful sensory neuropathy, which may 
represent a diabetic neuropathy, but the examiner could not 
rule out the possibility of an inflammatory neuropathy or 
even amyloidosis, a vasculitic neuropathy.  Later, in June 
2001, the Veteran reported problems with balance and 
ambulation, mostly due to his inner ear problem, which was 
secondary to gentamycin.  He reported he continued to fall 
frequently.  On physical examination, he presented in a 
wheelchair, which he was in most of the time.  He reported he 
was depressed and frustrated from having to be in a 
wheelchair.  

On a VA examination in April 2002, the Veteran complained 
that he had no balance and was dizzy all the time.  He felt 
like he was on a rocking boat and fell all the time.  He used 
a wheelchair.  He was found to have vestibular neuropathy 
with vertigo, and the medical records were noted to show he 
had gait problems which have caused him to use a wheelchair.  

On a VA examination in May 2002, it was noted that the 
Veteran could stand from a seated position with his arms 
crossed at the chest using the power of both legs 
simultaneously, and demonstrating a wide-based ataxic gait.  
The impression was painful sensory neuropathy, secondary to 
diabetes mellitus.  

By July 2002 rating decision, the RO granted a 100 percent 
disability rating for the Veteran's vestibular neuropathy, 
effective from September 12, 2000; denied entitlement to 
special monthly compensation based on loss of use of both 
lower extremities; and denied service connection for a 
neuropsychiatric disability, to include major depression, as 
secondary to vestibular neuropathy.  

On a VA neurological examination in December 2002, the 
Veteran reported he used to be a truck driver, but could no 
longer drive a truck because they are heavy and he weaved in 
and out because of his dizziness.  He indicated that he would 
also be unable to drive a truck because of his inability to 
correct in a timely fashion any errors he had made.  He did 
drive his own personal vehicle.  He was unable to walk in a 
mall, perform independent shopping, stand and wash dishes, or 
cook for himself.  He took a few steps, but it was 
unpredictable in that most times he would fall.  He indicated 
that some days his walking problem was not as prominent as 
others, but these days were unpredictable.  Sometimes he was 
able to stand briefly, but most of the time he was not able 
to.  His lower extremities stung, burned, and ached.  He was 
able to mow his yard sitting on a rider mower, although he 
was erratic at times.  He was able to use a wheelchair and 
wheel himself out of the house and into the car, and then out 
of the car and back into the wheelchair.  At home he used a 
cane or walker.  Occasionally he would hold onto objects and 
hobble to the next object if it were only a few steps away.  
He lived in a mobile home and was able to lift himself onto a 
toilet seat and get back into the wheelchair.  He was able to 
use a cane or walker and get to his kitchen or shower, and he 
had siderails to help in the shower.  He drove his car during 
the daytime within town, but had been flagged or stopped by 
police for weaving in and out of lanes.  

Further, in December 2002, the VA neurological examination 
showed normal extremity strength in all four extremities, no 
asymmetric weakness, focal atrophy or change in tone.  
Cerebellar check was normal.  Functional maneuvers, both 
directly observed and indirectly observed, were normal.  He 
was in the wheelchair throughout the examination, and the 
examiner observed slight truncal instability even while he 
was sitting.  With no help, he was able to stand and had a 
broad-based stance.  The examiner could hold on to the 
Veteran's pants and back belt gently and he was able to take 
20 steps forward and backwards.  He was able to walk back and 
get back on the wheelchair.  He was able to stand for blood 
pressure recording.  He reported that only morphine helped 
with his lower extremity pain and that nothing helped his 
dizziness due to vestibulopathy.  The diagnoses included gait 
and balance instability due to vestibulopathy and peripheral 
neuropathy due to diabetes.  The examiner opined that the 
Veteran had partial loss of use of both lower extremities, 
not due to weakness or peripheral neuropathy.   The examiner 
indicated that during his history taking and later, the 
Veteran agreed that the neuropathy interferes far less with 
his day to day activities than the dizziness of 
vestibulopathy.  With regard to the remaining function of 
each lower extremity, the examiner indicated that this 
consists of normal motor strength, but lack of balance and 
secure feeling that he will be able to walk.  The examiner 
noted that because of vestibular involvement, correcting and 
righting of the reflexes was impaired; thus, the Veteran was 
unable to rectify any dizziness-induced-upset of his gait.  
The examiner indicated that amputation was not applicable to 
the Veteran's current clinical circumstance.  The examiner 
noted that if there was a loss of use of both lower 
extremities he had been asked to identify the level, and 
indicated that the level would involve ankle, knee, leg, and 
proximal lower extremities up to the hip bilaterally.  The 
examiner indicated this was because the imbalance from the 
Veteran's vestibulopathy was bilateral, symmetrical, and 
affected both lower extremities.  Finally, the examiner 
attributed the functional problems, mainly consisting of 
imbalance, to the vestibulopathy.

In June 2003, the Veteran testified at a hearing at the RO 
that he was in a wheelchair because he was falling down all 
the time.  He could support his weight on both lower legs, 
but he testified he would fall because he could not get his 
balance and he had dizziness.  At the hearing, the Veteran's 
representative argued that the Veteran did have loss of use 
of his lower extremities due to vestibular neuropathy due to 
the fact that he had no effective remaining function in his 
lower extremities and was confined to a wheelchair because of 
his ambulation problems.  He testified that he had depression 
due to being confined to a wheelchair and not being able to 
do very much.  

VA treatment records showed that in July 2003 a neurological 
assessment was conducted to determine the amount of 
"neurological damage several years ago from an antibiotic 
medicine".  The Veteran was found to have moderate damage to 
his lower extremity movements and moderate incapacitation due 
to abnormal movements.  In August 2003 it was noted that he 
was falling more than usual and was unable to walk long 
distances due to dizziness.  In November 2003 he was found to 
have a guarded gait and had frequent falls, almost daily.  In 
April 2004 he was sent for a rehabilitation consultation and 
it was noted that he had significant problems with balance 
due to an inner ear problem, and he used a wheelchair as much 
as possible, and also used a cane.  He reported that in the 
last couple of months, he had experienced increased stabbing 
back pain and this had led to an increase in the number of 
falls.  

In May 2007, a VA ARNP (Advanced Registered Nurse 
Practitioner) reviewed the Veteran's claims folder and VA 
treatment records and rendered an opinion in this matter, and 
the medical opinion and report was co-signed by a VA 
physician.  The ARNP first indicated that there was no such 
diagnosis of vestibular neuropathy, but that the correct 
diagnosis in question was vestibular dysfunction.  The ARNP 
was unable to find any evidence of toxicity or inappropriate 
dosing in the record, and indicated it appeared that the 
Veteran may have just reacted to the antibiotic.  The ARNP 
acknowledged the Veteran had dizziness with falling, but 
indicated it appeared his falling had stopped in the record 
and reappeared only with bouts of dehydration and electrolyte 
imbalance secondary to non-compliance and severe 
gastroparesis.  The ARNP noted that there was reported use of 
a wheelchair occasionally since the dizziness began, and 
isolated reports of use of a cane.  The ARNP indicated that 
the Veteran's vestibulopathy, degenerative disease of the 
lumbar spine with radiculopathy, and peripheral neuropathy, 
all impacted the lower extremities independently of each 
other, and that he had so many problems that affected his 
ability to stand and functionally use his lower extremities, 
that it was important to try to determine his functionality 
separate from his other problems.  The ARNP noted that 
neurology examinations had shown the Veteran had the ability 
to stand, walk with a wide stance, and drive a car.  

Further, in the May 2007 report, the VA ARNP noted that the 
Veteran had mixed symptoms of peripheral vestibulopathy 
(secondary to antibiotics) and central vestibulopathy 
(secondary to brain dysfunction).  The ARNP opined that the 
Veteran's loss of functionality of the lower extremities that 
was solely due to vestibular dysfunction was less severe than 
having no remaining effective function of the lower 
extremities.  The ARNP also opined that the remaining 
functionality, minus losses from vestibular dysfunction, is 
much greater than if the Veteran had amputation stumps with 
suitable prosthetics.  The ARNP noted that the Veteran was 
able to walk, stand, and transfer with the use of one cane, 
and that the amount of time limiting the activities of 
standing, walking, and transfers are not limited due to 
vestibular dysfunction but secondary to other problems of 
peripheral neuropathy and lumbar condition with radiculopathy 
which is independent of vestibular dysfunction.  The ARNP 
indicated that other problems, independent of vestibular 
dysfunction, that limited lower extremity functionality for 
this Veteran included polysubstance abuse, and significant 
intermittent electrolyte imbalance with problems of 
gastroparesis and medication noncompliance.  The ARNP opined 
that the Veteran's vestibular dysfunction did not affect the 
normal working movements, excursion, strength, speed, 
coordination, and endurance of the lower extremities, and did 
not cause pain, deformity, adhesions, or defective 
innervations.  The ARNP also opined that vestibular 
dysfunction only affected the Veteran's balance, which caused 
his gait disturbance and limited his ability to a wide stance 
with standing and walking, but continued to allow these 
functions.  The ARNP acknowledged that the Veteran would not 
be able to run secondary to vestibular dysfunction.  

On a March 2009 VA neurological examination, the examiner 
noted that the Veteran had gait ataxia unrelated to 
vestibular neuropathy or dysfunction, which caused loss of 
use of lower extremities, and had significant effects on his 
usual occupation, including decreased mobility, pain, and a 
severe balance problem.  Examination revealed his lower 
extremity strength was normal for his condition, and that he 
had sensory changes and absent bilateral ankle reflexes, both 
related to his diabetic neuropathy.  The examiner noted that 
the Veteran's main disability was secondary to his balance 
issues, and that he had a wide based gait as seen in 
cerebellar vermis lesions and not related to vestibular 
neuropathy or dysfunction.  The examiner opined that the 
peripheral neuropathy was also contributing to his wide-based 
gait, and that his strength, excursion, and endurance were 
almost normal, but his balance, coordination, and speed had 
been affected by his wide-based gait.  The examiner indicated 
that his disability was also partly from neuropathic pain 
secondary to diabetic neuropathy.  

III. Analysis

The Board notes that by September 1999 rating decision, the 
RO granted entitlement to compensation benefits under 38 
U.S.C. § 1151 for the Veteran's vestibular neuropathy with 
vertigo, which resulted from a VA physician treating the 
Veteran with a medication, gentamycin.  Effective from 
September 2000, a 100 percent disability rating was assigned 
for vestibular neuropathy.  The Veteran claims special 
monthly compensation (SMC) due to loss of use of both lower 
extremities due to vestibular neuropathy.  He contends he has 
effectively lost the use of his lower extremities due to 
symptoms of his vestibular neuropathy.  He claims that his 
vestibular neuropathy makes him dizzy and he has problems 
balancing and is prone to falling, necessitating use of a 
wheelchair for ambulation.  He essentially claims that 
because he must use a wheelchair for ambulation, he has 
effectively lost the use of his lower extremities.  

SMC provided by 38 U.S.C. § 1114(m) is payable for any of the 
following conditions:  (i) Anatomical loss or loss of use of 
both hands; (ii) Anatomical loss or loss of use of both legs 
at a level, or with complications, preventing natural knee 
action with prosthesis in place; (iii) Anatomical loss or 
loss of use of one arm at a level, or with complications, 
preventing natural elbow action with prosthesis in place with 
anatomical loss or loss of use of one leg at a level, or with 
complications, preventing natural knee action with prosthesis 
in place; (iv) Blindness in both eyes having only light 
perception; (v) Blindness in both eyes leaving the veteran so 
helpless as to be in need of regular aid and attendance.  38 
C.F.R. § 3.350(c)(1).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning SMC is not 
whether amputation is warranted but whether the appellant has 
effective function remaining other than that which would be 
equally well served by an amputation with use of a suitable 
prosthetic appliance.  The Court also stated that, in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision, and to 
articulate how pain on use was factored into its decision.

In this case, the Board must determine whether the Veteran 
has loss of use of his legs, such that no effective function 
remains other than that which would be equally well served by 
an amputation stump.  After reviewing the record and the 
voluminous medical records, the Board concludes that although 
the medical records show significant impairment in the 
Veteran's ability to walk due to dizziness and imbalance 
problems, the preponderance of the evidence is against a 
finding of loss of use of the lower extremities to the level 
required for consideration of SMC under 38 C.F.R. §§ 
3.350(a)(2), 4.63.  

The Board acknowledges that the Veteran's impairment 
resulting from his service-connected vestibular neuropathy is 
indeed severe, as shown by the 100 percent disability rating 
assigned for such disability.  The record reflects that since 
approximately April 1998 (when he was treated with 
gentamycin, which was found to have most likely caused his 
vestibulopathy), he has had problems with dizziness and 
imbalance, which has impaired his gait, made his walk 
unsteady, and caused frequent falls.  He could use a cane to 
walk, but primarily used a wheelchair for ambulation.  
However, the consideration in this matter is whether he has 
loss of use of his lower extremities, which the record simply 
does not show.  Rather, the record shows that the Veteran is 
able to stand and walk with his legs, he is able to transfer 
himself to and from his wheelchair and into and out of his 
car, and that he has essentially normal motor strength, 
excursion, and endurance of the lower extremities.  While he 
has an unsteady walk, and often has to hold onto something in 
order not to fall or to steady himself, he still is able to 
use his lower extremities to walk.  The record reflects that 
the Veteran uses a wide-based gait, which has essentially 
been attributed to the symptoms of his vestibular neuropathy, 
including dizziness, and that his wide-based stance causes 
more problems with balance, coordination, and speed.  
However, the wide-based gait implies that he is able to walk 
and able to use his lower extremities, albeit with some 
difficulty.  A review of the medical opinions in this matter, 
including those rendered by VA physicians in May 2002, 
December 2002, May 2007, and March 2009, also supports a 
finding that the Veteran does not have loss of use of his 
lower extremities due to vestibular neuropathy.  The Board 
acknowledges the representative's contention that due to his 
confinement to a wheelchair for ambulation due to the 
symptoms of vestibular neuropathy, that the Veteran has no 
effective remaining function in his lower extremities.  
However, as explained above, the Veteran does in fact have 
remaining function in his lower extremities, and is able to 
walk, although with difficulty.  The medical evidence of 
record therefore demonstrates that the Veteran would not be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance; thus loss of use of the Veteran's lower 
extremities is not medically established.

In view of the foregoing, and with all due sympathy for the 
Veteran's severe disabilities, the evidence of record 
preponderates against a finding of the level of disability 
required for SMC under the criteria 38 C.F.R. § 3.350(2).  
The Board concludes that the claim for special monthly 
compensation based on loss of use of the lower extremities 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Special monthly compensation for loss of use of the lower 
extremities as a result of vestibular neuropathy is denied.


REMAND

The Veteran essentially contends that he has depression as a 
result of being confined to a wheelchair due to the symptoms 
of his service-connected vestibular neuropathy.  The Board 
finds that additional development is needed before it can 
adjudicate the Veteran's claim of entitlement to service 
connection for a neuropsychiatric disorder, to include 
depression and PTSD, claimed as secondary to vestibular 
neuropathy

In conjunction with this claim, the Veteran underwent a VA 
examination in October 2002 which revealed diagnoses 
including major depression, recurrent, severe, secondary to 
PTSD, and PTSD.  The examiner opined that major depression 
and PTSD were not "proximately due to vestibular 
neuropathy".  Although the examiner concluded that a 
psychiatric disorder was not caused by the Veteran's service-
connected vestibular neuropathy, the examiner did not address 
whether any current psychiatric disorder was aggravated by 
the Veteran's service-connected vestibular neuropathy.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2009).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Accordingly, a more definitive medical opinion 
on the question of whether a psychiatric has been aggravated 
by the Veteran's service-connected vestibular neuropathy is 
needed.

Additionally, the Board finds that the Veteran has not 
received proper VCAA notice pertinent to the PTSD portion of 
his service connection for a neuropsychiatric disorder claim.  
Establishing service connection for PTSD entails specific 
elements in addition to those pertinent to ordinary service 
connection claims.  See 38 C.F.R. § 3.304(f).  The amended 
VCAA notice must provide information particular to service 
connection for PTSD claims.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an amended VCAA 
notice that specifically advises him 
regarding establishing service connection 
for PTSD claims.

2.  Obtain current treatment records of 
the Veteran pertaining to treatment for 
mental disorders.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether he has a neuropsychiatric disorder 
secondary to his vestibular neuropathy.  
The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the Veteran's 
pertinent medical and other history.  
Following the examination and a review of 
the claims file, the examiner must opine 
whether it is at least as likely as not 
(i.e., at least a 50 percent degree of 
probability) that any diagnosed 
neuropsychiatric disorder is aggravated by 
his vestibular neuropathy and residuals 
thereof.  A complete rationale for any 
opinion offered must be provided.  

a.  Note: As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

b.  Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability, and does not include an 
increase in the disorder which is due to 
the natural progress of the condition.

c.  If the examiner cannot answer the 
above question without resorting to mere 
speculation, the examiner should state why 
this is so.

4.  Thereafter, review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If deficient in any manner, 
the RO/AMC should implement corrective 
procedures at once.

5.  Thereafter, readjudicate the issue on 
appeal.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits.  He and his 
representative should also be given an 
opportunity to respond to the SSOC.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


